Citation Nr: 0712770	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine with disc 
bulging and chronic lumbosacral strain.



REPRESENTATION

The veteran represented by:  West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from 
November 1987 to May 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the veteran's claim for service 
connection for a lumbosacral strain and assigned an initial 
10 percent rating.  She wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals her initial rating, VA must consider whether 
she is entitled to a "staged" rating to compensate her for 
times since the effective date of her award when her 
disability may have been more severe than at others).

In August 2005 the Board remanded the lumbosacral strain 
claim to the RO, via the Appeals Management Center (AMC), for 
additional development of the evidence and readjudication.  
In November 2006, the AMC issued a supplemental statement of 
the case (SSOC) denying an initial rating 
higher than 10 percent for the low back disability - now 
characterized as degenerative disc disease (DDD) of the 
lumbar spine with disc bulging and chronic lumbosacral 
strain..  On that same day, however, the AMC issued a rating 
decision granting service connection for right-sided sciatica 
- as a residual of the low back disability, and assigning a 
separate 20 percent rating.




FINDINGS OF FACT

1.  In September 2002, the veteran's low back disability 
caused mild limitation of motion with pain; range of motion 
was from 20 degrees of extension to 80 degrees of flexion and 
right and left lateral bending was to 20 degrees without any 
objective indications of neurological involvement.

2.  An October 2003 MRI of the veteran's lumbar spine 
revealed degenerative changes at the L4-L5 level with a 
diffuse bulge and a slight bulge at the LS-S1 level, but 
without evidence of disc herniation or central canal 
stenosis.

3.  In October 2006, the veteran's low back disability caused 
greater (moderate as opposed to only mild) limitation of 
motion and pain; range of motion was limited to 15 degrees of 
extension (with repetition), 60 degrees of flexion (with 
repetition), 15 degrees of right and left lateral flexion, 
and 20 degrees of right and left rotation without evidence of 
spasm, atrophy, guarding, or abnormal spine contour.

4.  Also in October 2006, the veteran's response to light 
touch and pinprick indicated reduced sensation in her right 
big toe - indicative of moderate, 
right-sided sciatica.

CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 10 
percent for the low back disability prior to October 5, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes (DCs ) 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2006).  

2.  The criteria are met, however, for a higher 20 percent 
rating, albeit no greater, for the low back disability as of 
October 5, 2006 onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, DCs 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, DC 5293 (2003); 38  C.F.R. § 4.71a, DCs 5235 
to 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in September 2005.  
The letter provided her with notice of the evidence necessary 
to support her claim that was not on record at the time the 
letter was issued, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that she submit any 
evidence in her possession pertaining to her claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.



In a precedent decision issued during the pendency of this 
appeal, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court indicated that "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
it has been proven."  The Court further held that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.

In an even more recent precedent case, the Court pointed out 
an important distinction between a situation like in Dingess 
where the RO granted service connection and assigned an 
initial disability rating and effective date prior to 
the enactment of the VCAA in November 2000, versus granting 
service connection and assigning an initial disability rating 
and effective after the passage of the VCAA.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  In the 
latter situation, the Court clarified that under § 5103(a) 
the veteran is entitled to VCAA notice - before deciding the 
claim, addressing all five of the Dingess elements of the 
claim, so including the downstream degree-of-disability and 
effective date elements.  Furthermore, where VA did not 
provide this pre-decisional notice addressing all elements of 
the claim, there needs to be a discussion of whether this was 
prejudicial to the veteran.

The Court went on to indicate in Dunlap that a procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  Such an error affects the essential 
fairness of the adjudication.  Therefore, in order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
In other words, the Court must be persuaded that the error 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary of VA to demonstrate there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date are 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary of VA have the burden of demonstrating 
no prejudice.

The circumstances of this particular case are like those in 
Dunlap, not Dingess, since the RO granted service connection 
in January 2003 - so after the enactment of the VCAA in 
November 2000.  But in any event keep in mind one of the 
specific reasons for the Board remanding this case in August 
2005 was to provide the veteran content-complying VCAA 
notice.  And, as mentioned, she received this notice on 
remand in September 2005 followed by readjudication of her 
claim in the November 2006 SSOC based on any evidence that 
had been received since the initial January 2003 rating 
decision at issue and January 2004 SOC.  So although she did 
not receive VCAA notice prior to the initial adjudication of 
her claim, this timing error since has been rectified such 
that it is not prejudicial.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).



The veteran responded to the September 2005 VCAA letter (see 
her October 2005 statement in support of claim (VA Form 21-
4138)) and submitted copies of some of her service medical 
records (SMRs) and VA outpatient treatment (VAOPT) records.  
These records were considered by the AMC when readjudicating 
her claim and issuing the November 2006 SSOC.  Since then, 
she had not indicated she has any additional information or 
evidence to submit or which needs to be obtained.  Indeed, 
she recently indicated in a statement received in December 
2006 that she had nothing further to add in the way of 
evidence, and that she wanted the Board to make a decision on 
her claim based on the information we have as of now.  
So under these circumstances, the Board finds she was 
afforded "a meaningful opportunity to participate 
effectively in the processing of [her] claim by VA," 
and thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In developing her claim, the RO obtained the veteran's SMRs 
and VAOPT records.  Private medical records were also 
obtained from Minnie Hamilton Health Care.  In addition, VA 
examinations were scheduled for September 2002 and 
October 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, she declined her 
opportunity for a hearing to provide oral testimony 
in support of her claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider her claim in this context.  And this 
includes determining whether she is entitled to a "staged" 
rating to compensate her for times since the effective date 
of her award when her disability may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

In the January 2003 decision at issue, the veteran's low back 
disability was evaluated using the criteria for lumbosacral 
strain.  But an October 2003 MRI of her lumbar spine also 
revealed degenerative changes and disc bulges at the L4-L5 
and L5-S1 levels.  So the criteria for limitation of motion 
of the lumbar spine and for disc disease (intervertebral disc 
syndrome (IVDS)) should also be considered.  Indeed, her low 
back disability is now characterized as not only inclusive of 
a chronic lumbar strain but also encompassing degenerative 
disc disease.

The criteria for evaluating a lumbosacral strain and 
limitation of motion of the lumbar spine were amended 
effective September 26, 2003.  Under the old criteria for 
rating a lumbosacral strain under DC 5295, a strain with only 
slight subjective symptoms warrants a 0 percent rating; a 
strain with characteristic pain on motion warrants a 10 
percent rating; a strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, 
in standing position warrants a 20 percent rating; and a 
severe strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants a 40 percent rating.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Under the old criteria for rating limitation of motion of the 
lumbar spine, subjective classifications were given depending 
on whether the degree of limitation of motion was mild, 
moderate or severe.  Under the old criteria, slight 
limitation warrants a 10 percent rating, moderate limitation 
a 20 percent rating, and severe limitation a 40 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5292 (2002).

On September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than IVDS) became 
effective.  See 68 Fed. Reg. 51454 (August 27, 2003) 
(codified  at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10



The criteria for evaluating IVDS have changed twice since the 
veteran filed her claim.  Under the old criteria for IVDS, 38 
C.F.R. § 4.71a, DC 5293 (2002), a 60 percent rating requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent evaluation requires 
severe symptoms, recurring attacks with intermittent relief.  
Moderate symptoms with recurring attacks warrant a 20 percent 
disability evaluation, and mild symptoms warrant a 10 percent 
disability evaluation.  

Effective September 23, 2002, the criteria for IVDS were 
revised.  38 C.F.R. § 4.71a, DC 5293 (2003).  The revised 
criteria provide for two possible methods of rating the 
veteran's IVDS.  First, where IVDS affects a nerve, 
the disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Second, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised.  
See 38 C.F.R. § 4.71a, DC 5243 (2006).  This new regulation 
includes the same language for rating IVDS based on the 
number of incapacitating episodes.  In addition, though, it 
provides that IVDS also may be rated under the new general 
rating formula for diseases and injuries of the spine, as 
discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain, limitation 
of motion of the lumbar spine, and IVDS may be applied.  
Conversely, from September 23, 2002 to September 26, 2003, 
the revised criteria for IVDS may also be applied if they are 
more beneficial to the veteran.  And as of September 26, 
2003, the revised general rating criteria for the spine and 
the newly revised criteria for IVDS also may be applied, but 
again, only if they are more beneficial to her.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, in January 2003, the RO granted the veteran's 
claim for service connection for a lumbosacral strain 
effective retroactively from August 2001.  The private 
medical records indicate she complained of intermittent back 
pain and muscle spasm, which worsened after she fell down 
some stairs in October 2000.  A December 2001 VAOPT record 
indicates range of motion was limited in her lumbar spine, 
but there was no tenderness and straight leg raises were 
negative for neurological involvement.  A January 2002 X-ray 
of the lumbar spine was unremarkable.  The intervertebral 
disc spaces were overall preserved with no compression 
deformities.  A July 2003 X-ray also showed no abnormalities.

The report of a September 2002 VA examination indicates the 
veteran complained of pain in her back and numbness in her 
legs after having to sit for a long time.  Range of motion in 
her lumbar spine was from 20 degrees of extension to 
80 degrees of flexion, with pain.  Left and right lateral 
flexion was to 20 degrees bilaterally.  Straight leg raises 
were negative for neurological involvement.

An October 2003 MRI indicates the veteran had degenerative 
changes at the L4-L5 level with a diffuse bulge.  There also 
was a slight bulge at the LS-S1 level.  There was no focal 
disc herniation or central canal stenosis.



November 2004 and January 2006 VAOPT records indicate the 
veteran was taken off narcotics after she tested positive for 
tetrahydrocannabinol (THC) and cocaine.  In January 2006, she 
said she had been very active scrubbing floors, which had 
caused increased pain.  On physical examination, the 
sacroiliac joint was tender and there was pain on forward 
flexion.  Straight leg raises were negative.  The doctor 
reviewed the results of the MRI and noted they were "mostly 
normal."  It was explained why narcotics were not a 
treatment option.  

The report of the October 2006 VA orthopedic examination for 
the spine indicates the veteran complained of constant 
moderate low back pain radiating mostly into her right leg, 
and intermittently into her left leg.  She also complained of 
leg and foot numbness and weakness, but no urinary of fecal 
impairment.  She reported decreased range of motion, 
stiffness, and weakness. She said she had weekly 
flare-ups lasting hours, which were alleviated by rest.  She 
said the flare-ups were brought on by weather change or 
overexertion.  On physical examination, there was no 
weakness, spasm, atrophy, or guarding.  There was tenderness 
on palpation.  There was no list, lumbar flattening or 
lordosis.  Motor examination was 5/5 (active movement against 
full resistance) for the hips, knees and ankles.  Extension 
was to 20 degrees with pain and additional limitation to 15 
degrees with repetition.  Flexion was to 65 degrees with pain 
and additional limitation to 60 degrees with repetition.  
Left and right lateral flexion was to 15 degrees with pain, 
but no additional limitation with repetition.  Left and right 
rotation was to 20 degrees with pain, but no additional 
limitation with repetition.

The report of the October 2006 VA neurological examination 
indicates muscle strength, tone and bulk were normal.  The 
veteran had decreased sensation to light touch and pin prick 
in her right big toe.  The examiner's diagnosis was moderate 
right-sided sciatica.

Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V.  So the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

In September 2002, the range of motion of the veteran's 
lumbar spine was from 20 degrees of extension to 80 degrees 
of flexion (i.e., lacking 10 degrees of flexion).  Lateral 
flexion was to 20 degrees bilaterally (i.e., lacking 10 
degrees).  Limitation of motion to that extent is best 
characterized as mild and, therefore, insufficient to warrant 
a higher 20 percent rating for moderate limitation under the 
old criteria.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  There 
also were no objective signs of muscle spasm or unilateral 
loss of lateral spine motion.  So a higher 20 percent rating 
is not warranted, either, under the old criteria for 
evaluating a lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 
(2002).

The results of the September 2002 VA examination also do not 
warrant a rating higher than 10 percent under the new general 
rating criteria for the spine because forward flexion was 
greater than 60 degrees, there were no objective signs of 
muscle spasm or guarding severe enough to result in abnormal 
gait, and there was no evidence of abnormal spine contour.  
See  38 C.F.R. § 4.71a, DC 5235-5243 (2006).

The report of the more recent October 2006 VA examination, 
however, indicates the veteran's low back condition had 
worsened since the previous examination.  Extension was now 
limited to 15 degrees with repetition (i.e., lacking 5 
degrees), flexion was limited to 60 degrees with repetition 
(i.e., lacking 30 degrees), left and right lateral flexion 
was limited to 15 degrees (i.e., lacking 15 degrees), 
and left and right rotation was limited to 15 degrees (i.e., 
lacking 15 degrees).  These measurements are more 
commensurate with moderate limitation of motion, rather than 
only slight or mild.  So under the old criteria for 
limitation of motion of the lumbar spine, a 20 percent rating 
is warranted as of October 5, 2006, the date of that 
examination.  Id.  A 20 percent rating would also be 
warranted when applying the general rating criteria for the 
spine because forward flexion was limited to 60 degrees with 
repetition.  38 C.F.R. § 4.71a, DC 5235-5243 (2006).  That 
said, an even higher rating is not warranted under the 
general rating criteria because forward flexion was not 
limited to less than 30 degrees and there was no evidence of 
ankylosis.  Id.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable.

Turning to the rating criteria for IVDS, under the old 
criteria, a 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  Prior to the October 2006 
VA examination, there was no objective evidence of muscle 
spasm, absent ankle jerk or other neurological findings 
suggesting IVDS.  So a rating higher than 10 percent is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  The 
report of the October 2006 VA neurological examination, 
however, did confirm the veteran has moderate right-sided 
sciatica.  So a 20 percent is warranted for this at least as 
of the date of that examination.  And, as mentioned, the AMC 
already has assigned a separate 20 percent rating for this 
additional disability, so the veteran already is receiving 
additional compensation for it.

The report of the October 2006 VA examination indicates the 
veteran had not had any incapacitating episodes.  So a higher 
rating is not warranted based on this alternative standard 
for evaluating IVDS.  See 38 C.F.R. § 4.71a, DCs 5293 and 
5243 (2003 and 2006).  

Moreover, the veteran has not shown that her service-
connected low back disability has caused marked interference 
with employment, meaning above and beyond that contemplated 
by her current schedular ratings - both for the low back 
disability, itself, and for the residual right-sided sciatica 
affecting her lower extremity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that her low back disability has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  The vast majority of her treatment and evaluation 
has been on an outpatient (as opposed to inpatient) basis.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



In sum, a higher 20 percent rating for the orthopedic 
manifestations of the veteran's low back disability is 
warranted as of October 5, 2006.  Prior to October 5, 2006, 
however, a rating higher than 10 percent for the orthopedic 
manifestations of her low back disability is denied.  With 
regards to the neurological manifestations of her low back 
disability, a separate 20 rating for these symptoms has been 
granted as of September 26, 2003, the date the new rating 
criteria for IVDS were adopted.  A rating higher than 20 
percent, however, is not warranted.  The benefit of the doubt 
has been considered in rendering this decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 20 percent rating, but no greater, is granted 
effective October 5, 2006, for the low back disability, 
subject to the laws and regulations governing the payment of 
VA compensation.

But the claim for an initial rating higher than 10 percent 
for the low back disability prior to October 5, 2006, is 
denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


